Case 19-40490-elm13 Doc 21 Filed 04/10/19            Entered 04/10/19 10:21:32           Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF TEXAS

In Re:

Wail Hasan El Eisawi,                                                Case No. 19-40490-elm13
      Debtor.                                                        Chapter 13
                                                                     Hon. Edward L. Morris

______________________________________/

      APPEARANCE, NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

TO:      All Creditors and Interested Parties

         PLEASE TAKE NOTICE that Abdo K. Dakkouch of the DAKKOUCH LAW FIRM, has

this date entered his appearance as counsel for Creditor, Mohammad Fattal, in the above-cap-

tioned case and requests that all notices given or required to be given in this case and all papers

served in this case be given and served upon the undersigned at the office and address set forth

below.

         PLEASE TAKE FURTHER NOTICE that the undersigned requests that the court add the

undersigned to the matrix of creditors.

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only notices

and papers referred to in Fed. R. Bankr. P. 2002, but also includes, without limitation, orders and

notices of any application, motion, petition, pleadings, request, complaint, or demand, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by hand deliv-

ery, mail, telephone, or otherwise which affects the debtor or property of the debtor.

                                                     Respectfully submitted,

                               (SIGNATURE PAGE TO FOLLOW)
Case 19-40490-elm13 Doc 21 Filed 04/10/19   Entered 04/10/19 10:21:32   Page 2 of 2



                                                  DAKKOUCH LAW FIRM

                                            By:   /s/Abdo K. Dakkouch___
                                                  Abdo K. Dakkouch (SBN:24101666)
                                                  Attorney for Creditor
                                                  1237 Southridge Ct., Ste. 205
                                                  Hurst, TX 76053
                                                  (214) 579-9985
                                                  abe@dakkouchlaw.com
